DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/704,198, application filed on 12/05/2019.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/27/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kruszelnicki (US PG Pub No. 2018/0339597).

7.          With respect to claim 1, Kruszelnicki teaches:
(see in-ground charging connector and charging apparatus for charging an electric vehicle, Abstract), comprising: 
a primary connector (see charging connector, Abstract) including: 
a tower having a connector portion to impart an electric charge to the vehicle (see charging station housing holding the towers that move in a upward direction to charge the vehicle, as shown in Fig 5-7 at 268), 
wherein the tower is vertically slide-ably moveable from a stored position underground to a raised position where the connector engages and connects to the underside of the vehicle (see cylinders/towers that move upward or are raised to charge the vehicle, para 78-81); 
an enclosure retained in a generally horizontal parking surface (see enclosure/housing shown in Fig 7 which is below a ground surface under a vehicle, Abstract, para 75-81, Figs 6-7), 
situated to be underneath the vehicle when located on the parking surface (see enclosure/housing shown in Fig 7 which is below a ground surface under a vehicle, Abstract, para 75-81, Figs 6-7), 
wherein the enclosure receives and retains the tower for slide-ably vertical movement between the stored position where the tower is fully enclosed (see housing which retains and stores/stows the cylinders/towers down into the housing for below ground storage, para 75-81, Figs 6-7, Abstract) and 
secured within the enclosure underground and the raised position where the tower engages and connects to the underside of the vehicle (see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract); 
a cover for securing and sealing the enclosure (see cover/access door 271 shown in Fig 7; see covers at conducting pads 402, 406, para 87-90), 
the cover comprising a door for selectively opening to admit the tower to the raised position to engage and connect to the underside of the vehicle (see cover/access door 271 shown in Fig 7; see covers/doors to give access to conducting pads 402, 406, para 87-90); and 
a secondary connector, attached to the underside of the chassis of the vehicle (see vehicle-side conductor, as shown in Fig 6, para 75-80), and including: 
an inverted cone having a sloping sidewall for receiving the connector portion when the tower is moving into the raised position (see aligning charging cylinders on charger side to terminals on vehicle side as shown in Fig 6); 
a substrate for retaining the inverted cone for horizontal free movement (see structure for alignment of charging connector to vehicle, para 78), 
so that the inverted cone can slide horizontally 360 degrees into an alignment position when the tower, in the raised position, encounters the sloping sidewall (see structure for alignment of charging connector to vehicle, para 78); 
a mating connector portion, affixed at the top of the inverted cone, for electrically connecting and engaging the connector portion of the tower when the inverted cone is in the alignment position (see structure for alignment of charging connector to vehicle, para 78), 
(see structure for alignment of charging connector to vehicle, para 78; see delivering power to vehicle from charging connector, para 6).

8.          With respect to claim 2, Kruszelnicki teaches:
wherein the enclosure is a waterproof enclosure permanently installed into the parking surface at a charging station, and wherein the enclosure comprises at least one sidewall, a bottom, and an open top having a crown sealed by the cover (see protection from dirt, debris, moisture, weather protection, para 84, see liquid-tight seal, para 79).

9.          With respect to claim 3, Kruszelnicki teaches:
wherein the tower is selected from one of a plurality of towers each having respective different types of connector portions, and wherein the enclosure comprises a magazine to hold the plurality of towers, wherein the magazine rotates to index a selected tower into alignment with the door to be vertically slide-ably moveable into the raised position (see housing which retains and stores/stows the cylinders/towers down into the housing for below ground storage, para 75-81, Figs 6-7, Abstract).

10.          With respect to claim 4, Kruszelnicki teaches:
a motor cooperating with a system for rotating the magazine (see electro-mechanical motor actuating the e-chains for the cylinders to move, para 83).

11.          With respect to claim 5, Kruszelnicki teaches:
wherein the connector portion at the top of the tower provides at least one of low or high voltage electricity with one of DC or AC current (see DC current, AC-DC conversion, para 14, 52, 62).

12.          With respect to claim 6, Kruszelnicki teaches:
wherein the substrate further comprises a plurality of layers including a layer with a cavity that retains and allows the horizontal free movement of the inverted cone, wherein the substrate further comprises a top layer that forms an upper plate and a bottom layer that forms the bottom of the substrate to define a bottom support for securely retaining the inverted cone in between the layers within the substrate (see structure for alignment of charging connector to vehicle, para 78; see delivering power to vehicle from charging connector, para 6).

13.          With respect to claim 7, Kruszelnicki teaches:
wherein the substrate further comprises a layer between the top layer and the bottom layer having two airtight doors to protect against moisture and debris and admit the connector portion (see protection from dirt, debris, moisture, weather protection, para 84, see liquid-tight seal, para 79).

14.          With respect to claim 8, Kruszelnicki teaches:
(see structure for alignment of charging connector to vehicle, para 78; see delivering power to vehicle from charging connector, para 75-82).

15.          With respect to claim 9, Kruszelnicki teaches:
wherein the enclosure further comprises an air tank for supplying a blast of air to blow away moisture and debris from the cover (see protection from dirt, debris, moisture, weather protection, para 84, see liquid-tight seal, para 79).

16.          With respect to claim 10, Kruszelnicki teaches:
wherein the air tank comprises a rotating gate valve that supplies the blast of air and a motor that actuates the rotating gate valve (see protection from dirt, debris, moisture, weather protection, para 84, see liquid-tight seal, para 79).

17.          With respect to claim 11, Kruszelnicki teaches:
wherein the tower further comprises at least one sidewall, a top with the connector portion affixed thereto, and a bottom that includes a common wire connector (see cylinders/towers, their structure, sidewall, bottom and top shown in Figs 5-7).

18.          With respect to claim 12, Kruszelnicki teaches:
(electro-mechanical motor actuating the e-chains for the cylinders to move, para 83).

19.          With respect to claim 13, Kruszelnicki teaches:
wherein the drive system comprises a push/pull arm that supports the tower for raising and lowering (see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract ; electro-mechanical motor actuating the e-chains for the cylinders to move, para 83).

20.          With respect to claim 14, Kruszelnicki teaches:
wherein the drive system further comprises a threaded rod attached to the push/pull arm via a nut, such that the push/pull arm moves up and down the threaded rod respectively in response to a clockwise or counterclockwise rotation of the threaded rod, which respectively pushes and pulls the tower respectively out of and into the top of the enclosure (see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract ; electro-mechanical motor actuating the e-chains for the cylinders to move, para 83).

21.          With respect to claim 15, Kruszelnicki teaches:
(see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract).

22.          With respect to claim 16, Kruszelnicki teaches:
wherein the push/pull arm includes a mating common wire connector for electrically connecting an electrical power supply to the common wire connector on the bottom of the tower for imparting the electrical charge to the vehicle, wherein one of the common wire connector or the mating common wire connector is a male electrical connector and the respective other is a female electrical connector (see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract ; electro-mechanical motor actuating the e-chains for the cylinders to move, para 83.

23.          With respect to claim 17, Kruszelnicki teaches:
wherein the push/pull arm houses primary power and communication connections for the tower and coolant ports for different types of connector portions (see Figs 5A-5B, and Figs 6-7, showing cylinders/towers engaging with bottom of vehicle to charge electric vehicle, para 75-81, Figs 6-7, Abstract ; electro-mechanical motor actuating the e-chains for the cylinders to move, para 83).

24.          With respect to claim 18, Kruszelnicki teaches:
(see force to move actuators and towers into position and to hold position for charging vehicle, para 82). 

25.          With respect to claim 19, Kruszelnicki teaches:
wherein should the vehicle raise on its suspension for any reason the tower will follow the vehicle, maintaining the preset force necessary for a secure connection (see force to move actuators and towers into position and to hold position for charging vehicle, para 82).

26.          With respect to claim 20, Kruszelnicki teaches:
wherein should the vehicle move down on its suspension for any reason the tower will follow the vehicle down maintaining the preset force necessary for a secure connection (see force to move actuators and towers into position and to hold position for charging vehicle, para 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851